

AMENDED AND RESTATED SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED SECURITY AGREEMENT (this "Agreement"), dated as of
June 19, 2009, is entered into by and among each of the parties signatory hereto
as Grantors (including any permitted successors and assigns, collectively, the
"Grantors" and each a "Grantor"), and Bank of America, N.A., as Administrative
Agent ("Administrative Agent"), for the ratable benefit of each Secured Party
(as hereinafter defined).
 
BACKGROUND.
 
A.           Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, the Lenders party thereto, and Texas Industries, Inc., a
Delaware corporation (the "Borrower"), entered into the First Amended and
Restated Credit Agreement dated as of August 15, 2007 (as amended by a First
Amendment dated January 28, 2008, a Second Amendment dated March 20, 2008 and a
Third Amendment dated November 21, 2008, the "Existing Credit Agreement").
 
B.           In connection with the Existing Credit Agreement, the Grantors
entered into that certain Security Agreement dated November 21, 2008 (the
“Existing Security Agreement”), pursuant to which the Grantors granted a first
priority security interest in personal property of the Grantors to
Administrative Agent.
 
C.           Concurrently herewith, the Borrower, Administrative Agent and the
Required Lenders are entering into a Second Amended and Restated Credit
Agreement (the “Credit Agreement”), pursuant to which the Existing Credit
Agreement will be amended and restated in its entirety.
 
D.           It is a condition precedent to effectiveness of the Credit
Agreement that the Grantors shall have executed and delivered to Administrative
Agent this Agreement which amends and restates the Existing Security Agreement.
 
AGREEMENT.
 
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Secured Parties to enter into the
Credit Agreement and continue to make Loans and the L/C Issuer to continue to
issue Letters of Credit under the Credit Agreement and to extend other credit
accommodations under the Loan Documents, each Grantor hereby agrees with
Administrative Agent, for the ratable benefit of the Secured Parties, to amend
and restate the Existing Security Agreement as follows, and hereby further
agrees as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1.         Definitions.  For purposes of this Agreement:

 
1

--------------------------------------------------------------------------------

 

"Accession" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
accession (as defined in the UCC), and (whether or not included in that
definition), a good that is physically united with another good in such a manner
that the identity of the original good is not lost.
 
"Account" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
account (as defined in the UCC), and (whether or not included in such
definition), a right to payment of a monetary obligation, whether or not earned
by performance, for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, and for service rendered or to be rendered,
and all right, title, and interest in any such returned property, together with
all rights, titles, securities, and guarantees with respect thereto, including
any rights to stoppage in transit, replevin, reclamation, and resales, and all
related Liens whether voluntary or involuntary.
 
"Account Debtor" means any Person who is or who may become obligated to each
Grantor under, with respect to or on account of an Account.
 
“Aggregates” means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to all
stone, sand, gravel, limestone and similar minerals, including, but not limited
to, all such materials that constitute As-Extracted Collateral (excluding oil
and gas).
 
“As-Extracted Collateral” means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to as-extracted collateral (as defined in the UCC), and (whether or not
included in such definition) all oil, gas and other minerals extracted by any
Grantor from real estate and all accounts arising out of the sale at the
wellhead or minehead of oil, gas and other minerals.
 
"Chattel Paper" means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
chattel paper (as defined in the UCC), and (whether or not included in such
definition) a Record or Records that evidence both a monetary obligation and a
security interest in specific Goods, a security interest in specific Goods and
Software used in the Goods, or a lease of specific Goods.
 
"Collateral" means all (a) Accounts, (b) Accessions, (c) Chattel Paper,
(d) Commercial Tort Claims, including but not limited to the specific Commercial
Tort Claims described on Schedule 7, (e) Commodity Accounts, (f) Commodity
Contracts, (g) Deposit Accounts, (h) Documents, (i) Equipment, (j) Financial
Assets, (k) General Intangibles, (l) Goods, (m) Intellectual Property,
(n) Instruments, (o) Inventory, (p) Investment Property, (q) Letters of Credit,
(r) Letter-of-Credit Rights, (s) Payment Intangibles, (t) Permits,
(u) Securities, (v) Securities Accounts, (w) Security Entitlements,
(x) Software, (y) supporting obligations, (z) cash and cash accounts,
(aa) Proceeds, (ab) products of Collateral, (ac) Collateral Records,
(ad) Insurance, (ae) Money, and (af) Pledged Equity Interests, provided that
"Collateral" does not include any fixtures or real property or any property or
assets subject to a Lien permitted by clause (f) of the definition of "Permitted
Liens" in the Credit Agreement.

 
2

--------------------------------------------------------------------------------

 

"Collateral Records" shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
 
"Commercial Tort Claim" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commercial tort claim (as defined in the UCC), and (whether or not included
in such definition), all claims arising in tort with respect to which the
claimant (a) is an organization, or (b) an individual and the claim (i) arose in
the course of the claimant's business or profession, and (ii) does not include
damages arising out of personal injury to or the death of an individual.
 
"Commodity Account" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commodity account (as defined in the UCC), and (whether or not included in
such definition), an account maintained by a Commodity Intermediary in which a
Commodity Contract is carried for a Commodity Customer.
 
"Commodity Contract" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a commodity futures contract, an option on a commodity futures contract, a
commodity option, or any other contract if the contract or option is (a) traded
on or subject to the rules of a board of trade that has been designated as a
contract market for such a contract pursuant to the federal commodities Laws, or
(b) traded on a foreign commodity board of trade, exchange, or market, and is
carried on the books of a Commodity Intermediary for a Commodity Customer.
 
"Commodity Customer" means a Person for whom a Commodity Intermediary carries a
Commodity Contract on its books.
 
"Commodity Intermediary" means (a) a Person that is registered as a futures
commission merchant under the federal commodities Laws or (b) a Person that in
the ordinary course of its business provides clearance or settlement services
for a board of trade that has been designated as a contract market pursuant to
federal commodities Laws.
 
"Copyright License" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to any written agreement, now or hereafter in effect, granting any right to any
third party under any Copyright now or hereafter owned by each such Grantor or
which each such Grantor otherwise has the right to license, or granting any
right to each such Grantor under any Copyright now or hereafter owned by any
third party, and all rights of each such Grantor under any such agreement.
 
"Copyrights" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all copyright rights in any work subject to the copyright Laws of any
Governmental Authority, whether as author, assignee, transferee, or otherwise
set forth on Schedule 5(d), (b) all registrations and applications for
registration of any such copyright in any Governmental Authority, including
registrations, recordings, supplemental registrations, and pending applications
for registration in any jurisdiction, and (c) all rights to use and/or sell any
of the foregoing.

 
3

--------------------------------------------------------------------------------

 

"Deposit Account" means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
deposit account (as defined in the UCC), and (whether or not included in such
definition), a demand, time, savings, passbook, or similar account maintained at
a bank (as defined in the UCC).
 
"Document" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to a
document (as defined in the UCC), and (whether or not included in such
definition), a document of title, bill of lading, dock warrant, dock receipt,
warehouse receipt, or order for the delivery of Goods.
 
"Electronic Chattel Paper" means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to electronic chattel paper (as defined in the UCC), and (whether or not
included in such definition), chattel paper evidenced by a Record or Records
consisting of information stored in electronic medium.
 
"Entitlement Holder" means a Person identified in the records of a Securities
Intermediary as the Person having a Security Entitlement against the Securities
Intermediary. If a Person acquires a Security Entitlement by virtue of
Section 8.501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.
 
"Equipment" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
equipment (as defined in the UCC), and (whether or not included in such
definition), all Rolling Stock and Goods other than Inventory, farm products or
consumer goods, and all improvements, accessions, or appurtenances thereto.
 
"Financial Asset" means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
financial asset (as defined in the UCC), and (whether or not included in such
definition), (a) a Security, (b) an obligation of a Person or a share,
participation or other interest in a Person or in property or an enterprise of a
Person, that is, or is of a type, dealt in or traded on financial markets or
that is recognized in any area in which it is issued or dealt in as a medium for
investment, or (c) any property that is held by a Securities Intermediary for
another Person in a Securities Account if the Securities Intermediary has
expressly agreed with the other Person that the property is to be treated as a
financial asset under Chapter 8 of the UCC. As the context requires, "Financial
Asset" means either the interest itself or the means by which a Person's claim
to it is evidenced, including a certificated or uncertificated Security, a
certificate representing a Security, or a Security Entitlement.
 
"General Intangible" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a general intangible (as defined in the UCC), and (whether or not included in
such definition) all other personal property, including things in action, other
than Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Goods, Instruments, Investment Property, Letter-of-Credit Rights,
Letters of Credit, Money, and oil, gas or other minerals before extraction.

 
4

--------------------------------------------------------------------------------

 

"Goods" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to goods
(as defined in the UCC).
 
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
 
"Instrument" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to an
instrument (as defined in the UCC), and (whether or not included in such
definition), a negotiable instrument or any other writing that evidences a right
to the payment of a monetary obligation, is not itself a security agreement or
lease, and is of a type that in ordinary course of business is transferred by
delivery with any necessary indorsement or assignment.
 
"Insurance" shall mean all right, title and interest to insurance policies
covering any or all of the Collateral (regardless of whether Administrative
Agent is the loss payee thereof).
 
"Intellectual Property" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to all Patents, Copyrights, Licenses, Trademarks, Trade Secrets, confidential or
proprietary technical and business information, know-how, show-how or other data
or information, Software and databases and all embodiments or fixations thereof
and related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
 
"Inventory" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
inventory (as defined in the UCC), and (whether or not included in such
definition), Goods (other than farm products) that (a) are leased by such
Grantor as lessor, (b) are held by such Grantor for sale or lease or to be
furnished under a contract of service, (c) are furnished by such Grantor under a
contract of service, or (d) consist of raw materials (including Aggregates),
work in process, or materials used or consumed in a business, including
packaging materials, scrap material, manufacturing supplies and spare parts, and
all such Goods that have been returned to or repossessed by or on behalf of such
Grantor.
 
"Investment Property" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to investment property (as defined in the UCC), and (whether or not included in
such definition), a Security (whether certificated or uncertificated), a
Security Entitlement and a Securities Account.

 
5

--------------------------------------------------------------------------------

 

"Letter of Credit" means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to a
letter of credit (as defined in the UCC).
 
"Letter-of-Credit Right" means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to a letter-of-credit right (as defined in the UCC), and (whether or not
included in such definition), a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.
 
"License" means any Patent License, Trademark License, Copyright License, or
other similar license or sublicense.
 
"Money" shall mean "money" as defined in the UCC.
 
"Patent License" means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
any written agreement, now or hereafter in effect, granting to any third party
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by each such Grantor or which each such Grantor otherwise has the right to
license, is in existence, or granting to each such Grantor any right to make,
use or sell any invention on which a Patent, now or hereafter owned by any third
party, is in existence, and all rights of each such Grantor under any such
agreement.
 
"Patents" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all letters patent of any Governmental Authority set forth on Schedule 5(b),
all registrations and recordings thereof, and all applications for letters
patent of any Governmental Authority set forth on Schedule 5(c), and (b) all
reissues, continuations, divisions, continuations-in-part, renewals, or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
 
"Payment Intangible" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to a payment intangible (as defined in the UCC), and (whether or not included in
such definition), a General Intangible under which the Account Debtor's
principal obligation is a monetary obligation.
 
"Permit" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to any
authorization, consent, approval, permit, license or exemption of or from a
Governmental Authority, together with any registration or filing with, or report
or notice to, any such Governmental Authority as part of such authorization,
consent, approval, permit, license or exemption.
 
"Pledged Equity Interests" shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests, provided, however,
notwithstanding anything herein to the contrary, the amount of pledged equity
interests of any Foreign Subsidiary pledged by any Grantor shall be limited to
66% of the issued and outstanding equity interests of such Foreign Subsidiary
owned directly by such Grantor.

 
6

--------------------------------------------------------------------------------

 

"Pledged LLC Interests" shall mean, with respect to each Grantor, all interests
of such Grantor in any limited liability company and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any Securities Intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests, provided, however, notwithstanding anything
herein to the contrary, the amount of pledged limited liability company
interests of any Foreign Subsidiary pledged by any Grantor shall be limited to
66% of the issued and outstanding limited liability company interests of such
Foreign Subsidiary owned directly by such Grantor.
 
"Pledged Partnership Interests" shall mean, with respect to each Grantor, all
interests of such Grantor in any general partnership, limited partnership,
limited liability partnership or other partnership and the certificates, if any,
representing such partnership interests and any interest of such Grantor on the
books and records of such partnership or on the books and records of any
Securities Intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests, provided, however, notwithstanding anything herein to the contrary,
the amount of pledged general partnership, limited partnership, limited
liability partnership or other partnership interests of any Foreign Subsidiary
pledged by any Grantor shall be limited to 66% of the issued and outstanding
general partnership, limited partnership, limited liability partnership or other
partnership interests of such Foreign Subsidiary owned directly by such Grantor.
 
"Pledged Stock" shall mean, with respect to each Grantor, all shares of capital
stock owned by such Grantor and the certificates, if any, representing such
shares and any interest of such Grantor on the books of the issuer of such
shares or on the books of any Securities Intermediary pertaining to such shares,
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares, provided, however, notwithstanding anything herein to the contrary, the
amount of pledged capital stock of any Foreign Subsidiary pledged by any Grantor
shall be limited to 66% of the issued and outstanding capital stock of such
Foreign Subsidiary owned directly by such Grantor.
 
"Pledged Trust Interests" shall mean, with respect to each Grantor, all
interests of such Grantor in a business trust or other trust and the
certificates, if any, representing such trust interests and any interest of such
Grantor on the books and records of such trust or on the books and records of
any Securities Intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests.

 
7

--------------------------------------------------------------------------------

 

"Proceeds" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
proceeds (as defined in the UCC) of Collateral, and (whether or not included in
such definition), (a) whatever is acquired upon the sale, lease, license,
exchange, or other disposition of the Collateral, (b) whatever is collected on,
or distributed on account of, the Collateral, (c) rights arising out of the
Collateral, (d) claims arising out of the loss, nonconformity, or interference
with the use of, defects or infringement of rights in, or damage to the
Collateral, (e) insurance payable by reason of the loss or nonconformity of,
defects or infringement of rights in, or damage to the Collateral, and (f) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.
 
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
"Release Date" means the date on which all of the conditions set forth in
Section 9.10(a)(i) of the Credit Agreement have been satisfied.
 
“Responsible Senior Officer” means the chief financial officer, general counsel
or treasurer of the Borrower.
 
“Rolling Stock” means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
all locomotives, railcars, automobiles, trucks, trailers, tractors, bulldozers,
scrapers, loaders, forklifts and other motor vehicles and mobile equipment.
 
"Secured Party" has the meaning given to such term in the Credit Agreement.
 
"Secured Obligations" has the meaning given to such term in the Credit
Agreement.
 
"Securities Account" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to an account to which a Financial Asset is or may be credited in accordance
with an agreement under which the Person maintaining the account undertakes to
treat the Person for whom the account is maintained as entitled to exercise
rights that comprise the Financial Asset.
 
“Securities Collateral” has the meaning specified in Section 4.5.
 
"Securities Intermediary" means (a) a clearing corporation, or (b) a Person,
including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.
 
"Security" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to any
obligation of an issuer or any share, participation or other interest in an
issuer or in property or an enterprise of an issuer which (a) is represented by
a certificate representing a security in bearer or registered form, or the
transfer of which may be registered upon books maintained for that purpose by or
on behalf of the issuer, (b) is one of a class or series or by its terms is
divisible into a class or series of shares, participations, interests or
obligations, and (c)(i) is, or is of a type, dealt with or traded on securities
exchanges or securities markets or (ii) is a medium for investment and by its
terms expressly provides that it is a security governed by Chapter 8 of the UCC.

 
8

--------------------------------------------------------------------------------

 

"Security Entitlements" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to the rights and property interests as and of an Entitlement Holder with
respect to a Financial Asset.
 
"Software" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
software (as defined in the UCC), and (whether or not included in such
definition), a computer program (including both source and object code) and any
supporting information provided in connection with a transaction relating to the
program.
 
"Tangible Chattel Paper" means all right, title, and interest of each Grantor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to tangible chattel paper (as defined in the UCC), and (whether or not
included in such definition), chattel paper evidenced by a Record or Records
consisting of information that is inscribed on a tangible medium.
 
"Trade Secrets" means all right, title, and interest of each Grantor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
all trade secrets, know-how, inventions, processes, methods, information, data,
plans, blueprints, specifications, designs, drawings, engineering reports, test
reports, materials standards, processing standards and performance standards,
and all Software directly related thereto, and all Licenses or other agreements
to which such Grantor is a party with respect to any of the foregoing.
 
"Trademark License" means all right, title, and interest of each Grantor (in
each case whether now or hereafter existing, owned, arising, or acquired) in and
to any written agreement, now or hereafter in effect, granting to any third
party any right to use any Trademark now or hereafter owned by such Grantor or
which such Grantor otherwise has the right to license, or granting to such
Grantor any right to use any Trademark now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.
 
"Trademarks" means all right, title, and interest of each Grantor (in each case
whether now or hereafter existing, owned, arising, or acquired) in and to
(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, all registrations and recordings thereof set forth on Schedule 5(a), and
all registration and recording applications filed with any Governmental
Authority in connection therewith, and all extensions or renewals thereof,
(b) all goodwill associated therewith or symbolized thereby, (c) all other
assets, rights and interests that uniquely reflect or embody such goodwill,
(d) all rights to use and/or sell any of the foregoing, and (e) the portion of
the business to which each trademark pertains.
 
"UCC" means Chapters 8 and 9 of the Uniform Commercial Code as in effect from
time to time in the State of Texas.
 
1.2.         Other Definitional Provisions.  Capitalized terms not otherwise
defined herein have the meaning specified in the Credit Agreement, and, to the
extent of any conflict, terms as defined in the Credit Agreement shall control
(provided, that a more expansive or explanatory definition shall not be deemed a
conflict).

 
9

--------------------------------------------------------------------------------

 

1.3.         Construction.  Unless otherwise expressly provided in this
Agreement or the context requires otherwise, (a) the singular shall include the
plural, and vice versa, (b) words of a gender include the other genders,
(c) monetary references are to Dollars, (d) time references are to Dallas time,
(e) references to "Articles," "Sections," "Exhibits," and "Schedules" are to the
Articles, Sections, Exhibits, and Schedules of and to this Agreement,
(f) headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof,
(g) references to any Person include that Person's heirs, personal
representatives, successors, trustees, receivers, and permitted assigns, that
Person as a debtor-in possession, and any receiver, trustee, liquidator,
conservator, custodian, or similar party appointed for such Person or all or
substantially all of its assets, (h) references to any Law include every
amendment or restatement to it, rule and regulation adopted under it, and
successor or replacement for it, (i) references to a particular Loan Document
include each amendment or restatement to it made in accordance with the Credit
Agreement and such Loan Document, and (j) the inclusion of Proceeds in the
definition of "Collateral" shall not be deemed a consent by the Secured Parties
to any sale or other disposition of any Collateral not otherwise specifically
permitted by the terms of the Credit Agreement or this Agreement.  This
Agreement is a Loan Document.
 
ARTICLE II
 
GRANT OF SECURITY INTEREST
 
2.1.         Assignment and Grant of Security Interest. As security for the
payment and performance, as the case may be, in full of the Secured Obligations,
each Grantor hereby ratifies and confirms its assignment, pledge and grant to
Administrative Agent (pursuant to the Existing Security Agreement), for its
benefit and the ratable benefit of the other Secured Parties, of:
 
(a)           a security interest in the entire right, title, and interest of
Grantor in and to all Collateral of each such Grantor, whether now or hereafter
existing, owned, arising or acquired (provided, the amount of Equity Interests
of any Foreign Subsidiary pledged by such Grantor hereunder shall be limited to
66% of the issued and outstanding Equity Interests of such Foreign Subsidiary
directly owned by such Grantor); and
 
(b)           an irrevocable royalty-free right and license to use, upon the
occurrence and during continuance of an Event of Default, the Intellectual
Property of such Grantor worldwide in order to enable Administrative Agent to
exercise its rights and remedies with respect to the Collateral as
Administrative Agent reasonably deems necessary or appropriate.

 
10

--------------------------------------------------------------------------------

 

To the extent (if any) necessary to make such security interest, right and
license effective as to any Collateral, each Grantor also assigns, pledges and
grants the same to Administrative Agent for its benefit and the ratable benefit
of the other Secured Parties.  The Collateral shall not include any agreement,
license or permit which by Law or its terms validly prohibits the granting of a
security interest therein unless a consent to the security interest and pledge
hereunder has been obtained; provided that the foregoing limitation shall not
affect, limit, restrict, or impair the grant by each Grantor of a security
interest pursuant to this Agreement in any such Collateral to the extent that an
otherwise applicable prohibition on such grant is rendered ineffective by the
UCC or other applicable Law.  Collateral shall not include any general
intangibles to the extent the grant by such Grantor of a security interest
pursuant to this Agreement in such general intangibles is expressly prohibited
or restricted, unless such prohibition or restriction is rendered ineffective
pursuant to Section 9.408 of the UCC, provided that the foregoing limitation
shall not affect, limit, restrict or impair the grant by such Grantor of a
security interest pursuant to this Agreement in any money or other amounts due
or sums due in respect of such general intangible under Section 9.408 of the
UCC.
 
2.2.         Grantor Remains Liable.  Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by any Secured Party of
any of the rights hereunder shall not release any Grantor from any of its duties
or obligations under the contracts and agreements included in such Grantor’s
Collateral, and (c) no Secured Party shall have any obligation or liability
under the contracts and agreements included in such Grantor’s Collateral by
reason of this Agreement, nor shall any Secured Party be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder.
 
2.3.         Delivery of Pledged Equity Interests.  All certificates or
instruments constituting or evidencing the Pledged Equity Interests shall be
delivered to and held by or on behalf of Administrative Agent pursuant hereto
and shall be in suitable form for transfer by delivery, or shall be accompanied
by undated and duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to Administrative Agent.  If an
Event of Default exists, Administrative Agent has the right, without notice to
any Grantor, to register in the name of Administrative Agent or any of its
nominees any or all of such Collateral.  In addition, Administrative Agent has
the right at any time, with the consent of the Borrower prior to an Event of
Default, to exchange certificates or instruments representing or evidencing
Pledged Equity Interests for certificates or instruments of smaller or larger
denominations.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1.         Representations and Warranties.  Each Grantor represents and
warrants to each Secured Party with respect to itself and the Collateral owned
by it that:
 
(a)           This Agreement and the grant of the security interest pursuant to
this Agreement in the Collateral create a valid first priority security interest
in favor of Administrative Agent for the ratable benefit of the Secured Parties
in the Collateral (subject to Permitted Liens), securing the payment and
performance of the Secured Obligations, and all filings and other actions
necessary to perfect and protect such security interest and such priority (other
than with respect to Collateral consisting of (i) Rolling Stock that is not
Eligible Rolling Stock, (ii) Aggregates constituting As-Extracted Collateral,
(iii) certain Deposit Accounts over which Administrative Agent is not required
to have control pursuant to Section 6.15 of the Credit Agreement, (iv)
Instruments and Chattel Paper that remain in a Grantor’s possession, and (v)
Letters of Credit over which Administrative Agent does not have control) have
been duly taken (or will be taken upon any Grantor obtaining rights in
Collateral after the date hereof), subject, however, with respect to Proceeds,
to the provisions of Section 9.315 of the UCC.

 
11

--------------------------------------------------------------------------------

 

(b)           Each Grantor has good and indefeasible title to, or a valid
leasehold interest in, all of the Collateral free and clear of any Lien, except
for Permitted Liens.  No Grantor has granted a currently effective security
interest or other Lien in or made a currently effective assignment of any of the
Collateral (except for Permitted Liens).  No Grantor has entered into nor is it
or any of its property subject to any agreement limiting the ability of such
Grantor to grant a Lien in any Collateral of such Grantor, or the ability of
such Grantor to agree to grant or not grant a Lien in any property of such
Grantor (in each case, except as permitted by the Credit Agreement).  None of
the Collateral is consigned Goods or subject to any agreement of repurchase
except in the ordinary course of business, nor is any Collateral subject to any
dispute, defense, or counterclaim.  No effective financing statement or other
similar document used to perfect and preserve a security interest or other Lien
under the Laws of any jurisdiction covering all or any part of the Collateral is
on file in any recording office, except such as may have been filed (i) pursuant
to this Agreement or other Loan Document, or (ii) relating to Permitted
Liens.  Except as permitted under the Credit Agreement, no Grantor has made any
presently effective sale of any interest in any of its Accounts (other than past
due or doubtful Accounts assigned to third parties for collection), Chattel
Paper, promissory notes, or Payment Intangibles.  Except for consignments of
immaterial amounts Inventory that do not constitute Eligible Inventory, no
Grantor has consigned any of its Inventory.
 
(c)           All of the Pledged Equity Interests have been duly and validly
issued, and the Pledged Stock is fully paid and nonassessable.  All of the
Pledged Equity Interests consisting of certificated securities have been
delivered to Administrative Agent.  Other than Pledged Partnership Interests,
Pledged LLC Interests and Pledged Trust Interests (which constitute General
Intangibles and not Securities), there are no Pledged Equity Interests other
than those represented by certificated securities in the possession of
Administrative Agent.  There are no restrictions in any Organization Document
governing any Pledged Equity Interest or any other document related thereto
which would limit or restrict (i) the grant of a Lien in the Pledged Equity
Interests, (ii) the perfection of such Lien or (iii) the exercise of remedies in
respect of such perfected Lien in the Pledged Equity Interests as contemplated
by this Agreement that have not been waived.  Upon the exercise of remedies in
respect of Pledged Partnership Interests, Pledged LLC Interests and Pledged
Trust Interests, a transferee or assignee of a partnership interest, a
membership interest, or a trust interest, as the case may be, of such
partnership, limited liability company or trust, as the case may be, shall
become a partner, member, trustee, beneficiary or settlor, as the case may be,
of such partnership, limited liability company or trust, as the case may be,
entitled to participate in the management thereof to the extent such
partnership, membership or trust interest would otherwise permit such transferee
or assignee to participate in management, and, upon the transfer of the entire
interest of such Grantor, such Grantor ceases to be a partner, member, trustee,
beneficiary or settlor, as the case may be.

 
12

--------------------------------------------------------------------------------

 

(d)           Schedule 1 states the exact name of each Grantor, as such name
appears in its currently effective organizational documents as filed with the
appropriate authority of the jurisdiction of each Grantor's
organization.  Schedule 1, Section (a) states the jurisdiction of organization
of each Guarantor.  Schedule 1, Section (b) sets forth the type of entity and
each other name each Grantor has had in the past two years, together with the
date of the relevant change.  Except as set forth in Schedule 1, Section (c),
each Grantor has not changed its identity or type of entity in any way within
the past two years.  Changes in identity or type of entity include mergers,
consolidations, conversions, and any change in the form, nature, or jurisdiction
of organization.  Schedules 1 and 2 contain the information required by this
Section as to each acquiree or constituent party to a merger, consolidation, or
conversion within the preceding two years. Schedule 1, Section (d) states all
other names (including trade, assumed, and similar names) used by each Grantor
or any of its divisions or other business units at any time during the past two
years.  Schedule 1, Section (e) states the Federal Taxpayer Identification
Number of each Grantor.  Schedule 1, Section (f) states the corporate or other
organizational number of each Grantor.
 
(e)           As of the Closing Date, the chief executive office of each Grantor
is located at the address stated on Schedule 2, Section (a) and Schedule 2,
Section (b) states all locations where each Grantor maintains any books or
records relating to all Accounts (with each location at which Chattel Paper, if
any, is kept being indicated by an "*").  As of the Closing Date, Schedule 2,
Section (c) states all locations where each Grantor maintains any Equipment or
Inventory.  As of the Closing Date, Schedule 2, Section (d) states all the
places of business of each Grantor or other locations of material Collateral not
identified in Schedule 2, Sections 2(a), (b), or (c).   As of the Closing Date,
Schedule 2, Section (e) states the names and addresses of all Persons other than
each Grantor who have possession of any of the Collateral of each such Grantor,
other than (i) Equipment temporarily out of service or out of repair, (ii)
Inventory in the hands of transporters, and (iii) immaterial amounts of
Inventory that is not, and is not claimed to be, Eligible Inventory but is
instead in the hands of third party processors, storage providers and
consignees.
 
(f)           No Grantor owns any aircraft, ships or other vessels.
 
(g)           Each Grantor has exclusive possession and control of the Equipment
and Inventory pledged by it hereunder, other than Equipment temporarily out of
service or out for repair and Inventory in the hands of third party processors,
transporters or storage providers.
 
(h)           As of the Closing Date, Schedule 3 is a complete and correct list
of all the issued and outstanding stock, partnership interests, limited
liability company membership interests, or other equity interest of each Grantor
and the record and beneficial owners of such stock, partnership interests,
membership interests or other equity interests.  Also set forth on Schedule 3 is
each equity investment of each Grantor that represents 50% or less of the equity
of the entity in which such investment was made as of the Closing Date.

 
13

--------------------------------------------------------------------------------

 

(i)           As of the Closing Date, Schedule 4 is a complete and correct list
of each promissory note and other Instrument evidencing indebtedness owed to and
held by each Grantor (excluding all intercompany notes and other instruments
between each Grantor and each Subsidiary, and each Subsidiary and each other
Subsidiary).
 
(j)           As of the Closing Date, Schedule 5(a) is a complete and correct
list of each United States Trademark registration and Trademark application in
which each Grantor has any interest as owner, including the name of the
registered owner, the registered or applied for Trademark, and the Trademark
application serial and/or registration number.  As of the Closing Date, no
Grantor owns or is the licensee of any non-United States Trademark, or is the
licensee of any United States Trademark, that in each case is material to its
business.
 
(k)           As of the Closing Date, Schedule 5(b) is a complete and correct
list of each United States Patent in which each Grantor has any interest as
owner, including the name of the registered owner and the Patent number.  As of
the Closing Date, no Grantor owns or is the licensee of any non-United States
Patent, or is the licensee of any United States Patent, that in each case is
material to its business.
 
(l)           As of the Closing Date, Schedule 5(c) is a complete and correct
list of each United States Patent application in which each Grantor has any
interest as owner, including the name of the Person applying to be the
registered owner and the Patent application number.  As of the Closing Date, no
Grantor owns or is the licensee of any non-United States Patent application, or
is the licensee of any United States Patent application, that in each case is
material to its business.
 
(m)           As of the Closing Date, Schedule 5(d) is a complete and correct
list of each United States Copyright (including the related registration and
Copyright application, if any) in which each Grantor has any interest as owner,
including the name of the registered owner, the title of the work which is the
subject of the registered or applied for Copyright, and the registration number
(if applicable).  As of the Closing Date, no Grantor (i) owns or is the licensee
of any non-United States Copyright, (ii) has pending any non-United States
Copyright application or (iii) is the licensee of any United States Copyright
that, in each case, is material to its business.
 
(n)           As of the Closing Date, Schedule 5(e) is a complete and correct
list of all allegations of use under Section 1(c) or 1(d) of the Trademark Act
(15 U.S.C. §1051, et seq.) filed under the Trademark Act by each Grantor.
 
(o)           As of the Closing Date, Schedule 6 is a complete and correct list
of all material Software (other than non-custom generally available Software) in
which each Grantor has any interest (either as owner or licensee), including the
name of the licensor and the escrow agent under the applicable Software escrow
agreement (if any).

 
14

--------------------------------------------------------------------------------

 

(p)           As of the Closing Date, Schedule 7 is a complete and correct list
of all pending Commercial Tort Claims known to a Responsible Senior Officer in
which any Grantor has any interest, including the complete case name or style,
the case number, and the court or other tribunal in which the case is pending.
 
(q)           As of the Closing Date, except as set forth on Schedule 8, no
consent of any other Person and no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority is required (i) for
the pledge by each Grantor of the Collateral pledged by it hereunder, for the
grant by each Grantor of the security interest granted hereby, or for the
execution, delivery, or performance of this Agreement by each Grantor, (ii) for
the perfection or maintenance of the pledge, assignment, and security interest
created hereby (including the first priority nature of such pledge, assignment,
and security interest) as contemplated herein or (iii) for the enforcement of
remedies by Administrative Agent or any other Secured Parties.
 
(r)           As of the Closing Date, Schedule 9 is a complete and correct list
of all insurance policies covering losses with respect to Collateral for which
each Grantor is a named insured.
 
(s)           With respect to each Account of such Grantor at the time it is
shown as an Eligible Account in a Borrowing Base Certificate:
 
(i)    it is, at such time, an Eligible Account, meeting all requirements for
Eligible Accounts set out in the Credit Agreement;
 
(ii)   it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Administrative Agent on request;
 
(iii)  no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Administrative Agent (regardless of whether, under
the UCC, the restriction is ineffective), and such Grantor is the sole payee or
remittance party shown on the invoice; and
 
(iv)  to the knowledge of the Responsible Senior Officers, (i) there are no
facts or circumstances that are reasonably likely to impair the enforceability
or collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet such Grantor’s customary
credit standards, is Solvent, is not contemplating or subject to any proceeding
under Debtor Relief Laws, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor's financial condition.
 
(t)           As of the Closing Date, Schedule 10 is a complete list of all the
Securities Accounts in which each Grantor has any interest.

 
15

--------------------------------------------------------------------------------

 

(u)           As of the Closing Date, Schedule 11 is a complete list of all
Letter-of-Credit Rights in which any Grantor has an interest.
 
ARTICLE IV
 
COVENANTS
 
4.1.         Further Assurances.
 
(a)           Each Grantor will, from time to time and at each Grantor's
expense, promptly execute and deliver such financing or continuation statements,
or amendments thereto, such control agreements and such patent or trademark
filings and promptly deliver such certificated securities, as may be necessary,
or as Administrative Agent may request, in order to perfect and preserve the
pledge, assignment, and security interest granted or purported to be granted
hereby, and take all further action in connection with the filing of such
financing or continuation statements or amendments thereto, such control
agreements and such patent or trademark office filings that Administrative Agent
may reasonably request, in order to perfect and protect any pledge, assignment,
or security interest granted or purported to be granted hereby, and the priority
thereof, or to enable Administrative Agent to exercise and enforce
Administrative Agent's and other Secured Parties' rights and remedies hereunder
with respect to any Collateral.  Without limitation to the foregoing, within 30
days following the Closing Date each Grantor shall take all actions necessary to
establish Administrative Agent’s control, for the purposes of 9-106 of the UCC,
of each Securities Account owned by it, provided, that Administrative Agent
agrees not to exercise such control unless an Event of Default has occurred and
is continuing.
 
(b)           In addition to such other information as shall be specifically
provided for herein, each Grantor shall promptly furnish to Administrative Agent
such other information with respect to the Collateral as Administrative Agent
may reasonably request.
 
(c)           Each Grantor will not, and will not permit any Person to, revise,
modify, amend, or restate the Organization Documents of any Person the Equity
Interests in which is Pledged Equity Interests in a manner that adversely
affects the security interest of Administrative Agent therein, except as
permitted by the Credit Agreement, or terminate, cancel, or dissolve any such
Person except as permitted by the Credit Agreement.
 
(d)           Each Grantor shall promptly, and in any event within five Business
Days after any Responsible Senior Officer obtains knowledge thereof, notify
Administrative Agent in writing if, after the Closing Date, it obtains any
interest in any Collateral consisting of Deposit Accounts, Securities Accounts,
Documents or Letter-of-Credit Rights and, upon Administrative Agent's request
(except with respect to Petty Cash Accounts and as set forth in Section 4.2(c)),
shall promptly take such actions as Administrative Agent deems appropriate to
effect Administrative Agent's duly perfected, first priority Lien upon such
Collateral, including obtaining any appropriate possession, control agreement or
Lien Waiver.

 
16

--------------------------------------------------------------------------------

 

(e)           Within ten Business Days after a Grantor’s general counsel learns
of the existence of any Commercial Tort Claim and concludes that it is a valid
and material claim that such Grantor intends to prosecute, each Grantor will
notify Administrative Agent of such Commercial Tort Claim and, if Administrative
Agent requests, such Grantor shall enter into an amendment to this Agreement
granting to Administrative Agent a first priority security interest in such
Commercial Tort Claim.
 
(f)           Each Grantor authorizes Administrative Agent to file one or more
financing or continuation statements and amendments thereto and any patent and
trademark filings, relating to all or any part of the Collateral without the
authentication of any Grantor where permitted by Law.  Such financing statements
may describe the Collateral as “all personal property other than fixtures” of
such Grantor.  Administrative Agent hereby agrees, upon request by any Grantor,
to amend or partially release all financing statements and similar filings
covering Collateral to exclude from the coverage thereof any properties or
assets that now or hereafter are fixtures or are subject to a Lien permitted by
clause (f) of the definition of "Permitted Liens" in the Credit Agreement.  A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by Law.  Each Grantor ratifies its execution and
delivery of, and the filing of, any financing statement describing any of the
Collateral which was filed prior to the date of this Agreement.
 
(g)           Notwithstanding anything to the contrary herein, each Grantor
shall take such actions with respect to perfection of Administrative Agent’s
Lien on Rolling Stock as are required under the Credit Agreement, and no Grantor
shall be obligated hereunder to take any action not required under the Credit
Agreement to perfect Administrative Agent’s Lien on any Rolling Stock.
 
4.2.         Place of Perfection; Records; Collection of Accounts, Chattel Paper
and Instruments; Letters of Credit
 
(a)           No Grantor shall change the jurisdiction of its organization from
the jurisdiction specified in Schedule 1, Section (a), its type of entity from
the type of entity specified in Schedule 1, Section (b), or its name from the
name specified in Schedule 1, unless the appropriate Grantor has delivered to
Administrative Agent 30 days prior written notice and taken such actions as
Administrative Agent may reasonably require with respect to such change.  Each
Grantor shall keep its chief executive office at the address specified in
Schedule 2, Section (a), and the offices where it keeps its books and records
concerning the Accounts, and the originals of all Chattel Paper and Instruments
not otherwise delivered to Administrative Agent, at the addresses specified in
Schedule 2, Section (b), unless the appropriate Grantor has delivered to
Administrative Agent 30 days prior written notice and taken such actions as
Administrative Agent may reasonably require with respect to such change.  Each
Grantor will hold and preserve such records and Chattel Paper and Instruments
and will permit representatives of Administrative Agent at any time during
normal business hours to inspect and make abstracts from and copies of such
records and Chattel Paper and Instruments.

 
17

--------------------------------------------------------------------------------

 

(b)           Except as otherwise provided in this Section 4.2(b), each Grantor
shall continue to collect, at its own expense, all amounts due or to become due
each Grantor under the Accounts, Chattel Paper, and Instruments.  In connection
with such collections, each Grantor may take (and, at Administrative Agent's
direction, shall take) such action as each such Grantor or Administrative Agent
may deem necessary or advisable to enforce collection of the Accounts, Chattel
Paper, and Instruments; provided, however, that Administrative Agent shall have
the right, if an Event of Default exists and is continuing, without notice to
any Grantor, to notify the Account Debtors or obligors under any Accounts,
Chattel Paper, and Instruments of the assignment of such Accounts, Chattel
Paper, and Instruments to Administrative Agent and to direct such Account
Debtors or obligors to make payment of all amounts due or to become due to each
Grantor thereunder directly to Administrative Agent and, at the expense of each
Grantor, to enforce collection of any such Accounts, Chattel Paper, and
Instruments, and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as each Grantor might have done or as
Administrative Agent deems appropriate.  Each Grantor shall not adjust, settle,
or compromise the amount or payment of any Account, Chattel Paper, or
Instrument, release wholly or partly any Account Debtor or obligor thereof, or
allow any credit or discount thereon, except in the ordinary course of
business.  If any Collateral shall be or be evidenced by a promissory note or
other Instrument or be Tangible Chattel Paper, and is, in each case, in the
original amount of $1,500,000 or greater, the applicable Grantor shall deliver
to Administrative Agent such note, Instrument or Tangible Chattel Paper duly
endorsed (whether by allonge or otherwise) and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Administrative Agent; provided, however, upon the occurrence of a Trigger
Period, Grantors shall deliver, promptly upon request by the Administrative
Agent therefor, to Administrative Agent all Collateral evidenced by a promissory
note, Instrument or Chattel Paper, duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Administrative Agent.
 
(c)           If any Grantor is or becomes the beneficiary of a Letter of Credit
with a face amount of $1,500,000 or greater, then within five Business Days
after any Responsible Senior Officer obtains knowledge thereof, such Grantor
will notify Administrative Agent of such Letter of Credit and such Grantor
shall, promptly upon request by Administrative Agent therefor, use commercially
reasonable efforts to cause the issuer and/or confirming bank to (i) consent to
the assignment of any Letter-of-Credit Rights with respect thereto to
Administrative Agent and (ii) agree to direct all payments thereunder to a
Dominion Account, all in form and substance reasonably satisfactory to
Administrative Agent; provided, however, upon the occurrence of a Trigger
Period, Grantors shall, promptly upon request by Administrative Agent therefor,
use commercially reasonable efforts to cause each issuer and/or confirming bank
for each Letter of Credit (regardless of the face amount thereof) to consent and
agree to the foregoing actions.

 
18

--------------------------------------------------------------------------------

 

(d)           If an Account includes a charge for any Taxes then, during the
continuation of any Trigger Period, Administrative Agent is authorized, in its
discretion, to pay the amount thereof to the proper taxing authority for the
account of the applicable Grantor and to charge the Grantors therefor; provided,
however, that neither Administrative Agent nor any other Secured Party shall be
liable for any Taxes that may be due from the Grantors or with respect to any
Collateral.
 
(e)           Whether or not a Default or Event of Default exists,
Administrative Agent shall have the right at any time, in the name of
Administrative Agent, any designee of Administrative Agent or any Grantor, to
verify the validity, amount or any other matter relating to any Accounts by
mail, telephone or otherwise.  Each Grantor shall cooperate fully with
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.  Administrative Agent shall use commercially reasonable
efforts to conduct any such verification process in a manner that does not
adversely impact Grantors’ relationships with their customers.
 
4.3.         Patents, Trademarks, and Copyrights.
 
(a)           [Reserved].
 
(b)           No Grantor (either itself or through licensees or sublicensees)
will do any act, or omit to do any act, whereby any material Patent may become
invalidated or dedicated to the public, and shall continue to mark any products
covered by a material Patent with the relevant patent number as necessary and
sufficient to establish and preserve its maximum rights under Applicable Laws.
 
(c)           Each Grantor (either itself or through licensees or sublicensees)
will, for each material registered Trademark, (i) maintain such Trademark in
full force free from any claim of abandonment or invalidity for non-use;
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of United States federal or foreign
registration to the extent necessary and sufficient to establish and preserve
its maximum rights under Applicable Law, and (iv) not use or permit the use of
such Trademark in violation of any third party rights.
 
(d)           Each Grantor (either itself or through licensees or sublicensees)
will, for each work covered by a material Copyright, continue to publish,
reproduce, display, adopt, and distribute the work with appropriate copyright
notice as necessary and sufficient to establish and preserve its maximum rights
under Applicable Laws.
 
(e)           Each Grantor shall notify Administrative Agent immediately if any
Responsible Senior Officer obtains knowledge that any material Patent,
Trademark, or Copyright may become abandoned, lost, or dedicated to the public,
or of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office, or any Governmental
Authority in any jurisdiction) regarding Grantor's ownership of any material
Patent, Trademark, or Copyright, its right to register the same, or to keep and
maintain the same.

 
19

--------------------------------------------------------------------------------

 
(f)           In no event shall any Grantor, either itself or through any agent,
employee, licensee, or designee, file an application for any material Patent,
Trademark, or Copyright (or for the registration of any Trademark or Copyright)
with the United States Patent and Trademark Office, United States Copyright
Office, or any Governmental Authority in any jurisdiction, unless it informs
Administrative Agent within 15 Business Days of such filing, and, upon request
of Administrative Agent, executes and delivers any and all agreements,
instruments, documents, and papers as Administrative Agent may request to
evidence Administrative Agent's and Secured Parties' security interest in such
Patent, Trademark, or Copyright, and each Grantor hereby appoints Administrative
Agent as its attorney-in-fact to execute and file such writings for the
foregoing purposes.
 
(g)           Each Grantor will take all necessary steps that are consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office, or any Governmental Authority
in any other jurisdiction as may be required by Administrative Agent, to
maintain and pursue each application relating to the material Patents,
Trademarks, and/or Copyrights (and to obtain the relevant grant or
registration), and to maintain each such issued Patent and each registration of
such Trademarks and Copyrights, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with good business judgment, to initiate
opposition, interference, and cancellation proceedings against third parties.
 
(h)           If any Grantor has reason to believe that any Collateral
consisting of a material Patent, Trademark, or Copyright has been or is about to
be infringed, misappropriated, or diluted by a third party, each such Grantor
promptly shall notify Administrative Agent and shall, if consistent with good
business judgment, unless such Grantor shall reasonably determine that such
Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation, or
dilution and to recover any and all damages for such infringement,
misappropriation, or dilution, and take such other actions as are appropriate
under the circumstances to protect such Collateral.
 
(i)           If an Event of Default exists, each Grantor shall use commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License, or Trademark License to effect the
collateral assignment of all of each Grantor's right, title, and interest
thereunder to Administrative Agent or its designee.
 
(j)           In no event shall any Grantor acquire or purchase any patent,
registered trademark, or registered copyright which any Grantor, in its
reasonable discretion, determines is material to the business operations of such
Grantor unless it informs Administrative Agent within 15 Business Days of such
purchase or acquisition, and, upon request of Administrative Agent, executes and
delivers any and all agreements, instruments, documents, and papers as
Administrative Agent may reasonably request to evidence Administrative Agent's
and Secured Parties’ security interest in such purchased or acquired patent,
registered trademark, or registered copyright.  Each Grantor hereby appoints
Administrative Agent as its attorney-in-fact to execute and file any evidence of
Administrative Agent’s security interest and Lien in any such patent, registered
trademark, or registered copyright (or for the application for any patent or
registration of any copyright) with the United States Patent and Trademark
Office, United States Copyright Office, or any Governmental Authority in any
other jurisdiction as may be reasonably required by Administrative Agent, in
connection with such purchase or acquisition of any such patent, registered
trademark, or registered copyright.
 
 
20

--------------------------------------------------------------------------------

 
 
(k)           The parties acknowledge and agree that the Intellectual Property
is the sole and exclusive property of each applicable Grantor, subject to the
terms and conditions stated in this Agreement.  Other than in connection with
any security interest in the Intellectual Property that any Grantor has granted
to Administrative Agent, or any rights and remedies of Secured Parties under
Applicable Law, neither Administrative Agent nor any other Secured Party shall
challenge any Grantor’s ownership of the Intellectual Property.  Each Grantor
expressly retains all rights, prior to the occurrence of an Event of Default, to
license third parties to use the Intellectual Property for any purpose
whatsoever not in violation of the Loan Documents and which are not exclusive as
to prevent Administrative Agent from using any of the Intellectual Property in
connection with the Grantors’ operations.
 
(l)           The license granted to Administrative Agent hereunder shall
include the right of Administrative Agent to grant sublicenses to others to use
the Intellectual Property if an Event of Default exists, and to enable such
sublicensees to exercise any rights and remedies of Secured Parties with respect
to the Collateral, as Administrative Agent reasonably deems necessary or
appropriate in the exercise of the rights and remedies of Secured Parties.  In
any country where sublicenses are incapable of registration or where
registration of a sublicense will not satisfactorily protect the rights of
Grantor and Administrative Agent, Administrative Agent shall also have the right
to designate other parties as direct licensees of Grantor to use the
Intellectual Property if an Event of Default exists and to enable such direct
licensees to exercise any rights and remedies of Secured Parties as such
licensees reasonably deem necessary or appropriate and Grantor agrees to enter
into direct written licenses with the parties as designated on the same terms as
would be applicable to a sublicense, and any such direct license may, depending
on the relevant local requirements, be either (a) in lieu of a sublicense or
(b) supplemental to a sublicense.  In either case, the parties hereto shall
cooperate to determine what shall be necessary or appropriate in the
circumstances.  For each sublicense to a sublicensee and direct license to a
licensee, Grantor appoints Administrative Agent its agent for the purpose of
exercising quality control over the sublicensee.  Grantor shall execute this
Agreement in any form, content and language suitable for recordation, notice
and/or registration in all available and appropriate agencies of foreign
countries as Administrative Agent may require.
 
(m)           In connection with the assignment or other transfer (in whole or
in part) of its obligations to any other Person, Administrative Agent may assign
the license granted herein without Grantor’s consent and upon such assignment or
transfer such other Person shall thereupon become vested with all rights and
benefits in respect thereof granted to Administrative Agent under this Agreement
(to the extent of such assignment or transfer).

 
21

--------------------------------------------------------------------------------

 
 
(n)           The parties hereto shall take reasonable action to preserve the
confidentiality of the Intellectual Property; provided, that Administrative
Agent shall not have any liability to any Person for any disclosure of the
Intellectual Property upon and after any realization upon Collateral.
 
(o)           Notwithstanding any other provisions of this Agreement, nothing
herein obligates any Grantor to pursue registration or other protection of, and
any Grantor may abandon, relinquish, withdraw or release, any Intellectual
Property determined by such Grantor as not in any way material to the conduct of
its business or operations.
 
4.4.         Rights to Dividends and Distributions.  With respect to any
certificates, bonds, or other Instruments or Securities constituting a part of
the Collateral, Administrative Agent shall have authority if an Event of Default
exists and is continuing, either to have the same registered in Administrative
Agent's name or in the name of a nominee, and, with or without such
registration, to demand of the issuer thereof, and to receive and receipt for,
any and all dividends (including any stock or similar dividend or distribution)
payable in respect thereof, whether they be ordinary or
extraordinary.  Administrative Agent shall send to the respective Grantor notice
of Administrative Agent’s election to take any action described in the preceding
sentence; provided any failure of any Grantor to receive any such notice shall
not invalidate any action taken by Administrative Agent or impair any of its
rights.  If any Grantor shall become entitled to receive or shall receive any
interest in or certificate (including, without limitation, any interest in or
certificate representing a dividend or a distribution in connection with any
reclassification, increase, or reduction of capital, or issued in connection
with any reorganization), or any option or rights arising from or relating to
any of the Collateral, whether as an addition to, in substitution of, as a
conversion of, or in exchange for any of the Collateral, or otherwise, each
Grantor agrees to accept the same as Administrative Agent's agent and to hold
the same in trust on behalf of and for the benefit of Administrative Agent, and
to deliver the same immediately to Administrative Agent in the exact form
received, with appropriate undated stock or similar powers, duly executed in
blank, to be held by Administrative Agent, subject to the terms hereof, as
Collateral.  Unless an Event of Default exists, each Grantor shall be entitled
to receive all cash dividends and distributions paid in respect of any of the
Collateral (subject to the restrictions of any other Loan
Document).  Administrative Agent shall be entitled to all dividends and
distributions, and to any sums paid upon or in respect of any Collateral, upon
the liquidation, dissolution, or reorganization of the issuer thereof (except
those constituting Dispositions permitted under the Credit Agreement) which
shall be paid to Administrative Agent to be held by it as additional collateral
security for and application to the Secured Obligations at the discretion of
Administrative Agent.  All dividends paid or distributed in respect of the
Collateral which are received by any Grantor in violation of this Agreement
shall, until paid or delivered to Administrative Agent, be held by each Grantor
in trust as additional Collateral for the Secured Obligations.
 
4.5.         Right of Administrative Agent to Notify Issuers.  If an Event of
Default exists and is continuing and at such other times as Administrative Agent
is entitled to receive dividends and other property in respect of or consisting
of any Collateral which is or represents an equity or ownership interest in any
Person ("Securities Collateral"), Administrative Agent may notify issuers of the
Securities Collateral to make payments of all dividends and distributions
directly to Administrative Agent and Administrative Agent may take control of
all Proceeds of any Securities Collateral.  Until Administrative Agent elects to
exercise such rights, if an Event of Default exists, each Grantor, as agent of
Administrative Agent, shall collect and segregate all dividends and other
amounts paid or distributed with respect to the Securities Collateral.

 
22

--------------------------------------------------------------------------------

 
 
4.6.         Insurance.  All policies of insurance required to be maintained
pursuant to Section 6.07 of the Credit Agreement insuring the Equipment and
Inventory shall be written for the benefit of Administrative Agent for itself
and the other Secured Parties and each Grantor, as their interests may appear,
and shall provide for at least thirty days' prior written notice of cancellation
to Administrative Agent.  Upon reasonable request by Administrative Agent, each
Grantor shall promptly furnish to Administrative Agent evidence of such
insurance in form and content satisfactory to Administrative Agent.  If any
Grantor fails to perform or observe any applicable covenants as to insurance,
Administrative Agent may at its option obtain insurance on only Secured Parties'
interest in the Equipment and Inventory, any premium thereby paid by
Administrative Agent to become part of the Secured Obligations, bear interest
prior to the existence of an Event of Default, at the then applicable Base Rate,
and during the existence of an Event of Default, at the lesser of (i) the
Highest Lawful Rate and (ii) the Default Rate.  If Administrative Agent
maintains such substitute insurance, the premium for such insurance shall be due
on demand and payable by the applicable Grantor to Administrative Agent.  Each
Grantor grants and appoints Administrative Agent its attorney-in-fact to, if an
Event of Default exists, endorse any check or draft that may be payable to each
such Grantor in order to collect any payments in respect of insurance, including
any refunds of unearned premiums in connection with any cancellation,
adjustment, or termination of any policy of insurance.  Any such sums collected
by Administrative Agent shall be credited, except to the extent applied to the
purchase by Administrative Agent of similar insurance, to any amounts then owing
on the Secured Obligations in accordance with the Credit Agreement.
 
4.7.         Transfers and Other Liens.  No Grantor shall (a) Dispose of any of
the Collateral, except as permitted under the Credit Agreement and the other
Loan Documents, or (b) create or permit to exist any Lien upon or with respect
to any of the Collateral, except for Permitted Liens.
 
4.8.         Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby irrevocably appoints Administrative Agent Grantor's attorney-in-fact,
with full authority in the place and stead of each Grantor and in the name of
each Grantor or otherwise to take any action and to execute any instrument which
Administrative Agent may deem reasonably necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation (provided that,
except as otherwise authorized in any lockbox servicing or deposit account
agreement with respect to clause (c) below, the actions listed in clauses (b),
(c) and (d) below may only be taken or exercised if an Event of Default exists):
 
(a)           to obtain and adjust insurance as and when authorized pursuant to
Section 4.6;
 
(b)           to ask, demand, collect, sue for, recover, compromise, receive,
and give acquittance and receipts for moneys due and to become due under or in
connection with the Collateral;

 
23

--------------------------------------------------------------------------------

 
 
(c)           to receive, indorse, and collect any drafts or other Instruments,
Documents, and Chattel Paper, in connection therewith; and
 
(d)           to file any claims or take any action or institute any proceedings
which Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Collateral or the rights of Administrative Agent with respect
to any of the Collateral.  EACH GRANTOR HEREBY IRREVOCABLY GRANTS TO
ADMINISTRATIVE AGENT EACH SUCH GRANTOR'S PROXY (EXERCISABLE ONLY IF AN EVENT OF
DEFAULT EXISTS) TO VOTE ANY SECURITIES COLLATERAL AND APPOINTS ADMINISTRATIVE
AGENT EACH SUCH GRANTOR'S ATTORNEY-IN-FACT TO PERFORM ALL OBLIGATIONS OF GRANTOR
UNDER THIS AGREEMENT AND TO EXERCISE ALL OF ADMINISTRATIVE AGENT'S AND EACH
OTHER SECURED PARTY'S RIGHTS HEREUNDER.  THE PROXY AND EACH POWER OF ATTORNEY
HEREIN GRANTED, AND EACH STOCK POWER AND SIMILAR POWER NOW OR HEREAFTER GRANTED
(INCLUDING ANY EVIDENCED BY A SEPARATE WRITING), ARE COUPLED WITH AN INTEREST
AND ARE IRREVOCABLE PRIOR TO FINAL PAYMENT IN FULL OF THE SECURED OBLIGATIONS.
 
4.9.         Dilution of Ownership.  As to any Pledged Equity Interests, unless
otherwise permitted by the Credit Agreement, no Grantor will consent to or
approve of the issuance of (a) any additional shares of any class of Equity
Interests of such issuer (unless issued to one or more Grantors and immediately
upon such issuance the additional Equity Interests are pledged and delivered to
Administrative Agent pursuant to the terms hereof to the extent necessary to
give Administrative Agent a security interest after such issuance in at least
the same percentage of such issuer's outstanding securities or other equity
interest as Administrative Agent had before such issuance), (b) any instrument
convertible voluntarily by the holder thereof or automatically upon the
occurrence or non-occurrence of any event or condition into, or exchangeable
for, any such securities or other equity interests (unless issued to one or more
Grantors and immediately upon such issuance such instrument is pledged and
delivered to Administrative Agent pursuant to the terms hereof), or (c) any
warrants, options, contracts or other commitments entitling any third party to
purchase or otherwise acquire any such securities or other equity
interests.  The foregoing shall not apply to any equity interests in Borrower.
 
4.10.       Restrictions on Securities.  No Grantor will enter into any
agreement creating, or otherwise permit to exist, any restriction or condition
upon the transfer, voting or control of any Pledged Equity Interests, except as
(a) consented to in writing by Administrative Agent, (b) required by provisions
of applicable Securities Laws or state securities Laws (which provisions are
subject to Laws that expressly prohibit waiver of such provision), or (c)
otherwise permitted by the Credit Agreement.  No issuer of any Pledged Equity
Interests, which is either a partnership or limited liability company, shall
amend or restate its partnership agreement or certificate of organization or
operating agreement, respectively, or other governance document, to provide that
any Equity Interest of such issuer is a security governed by Chapter 8 of the
UCC or permit any Equity Interest of such issuer to be evidenced by a
certificate or other instrument (unless immediately upon issuance such
certificate or instrument is pledged and delivered to Administrative Agent
pursuant to the terms hereof).

 
24

--------------------------------------------------------------------------------

 
 
4.11.       Administration of Inventory.
 
(a)           Grantors shall keep accurate and complete records of all
Inventory, including costs and daily withdrawals and additions, and shall submit
to Administrative Agent inventory and reconciliation reports in form
satisfactory to Administrative Agent, on such periodic basis as Administrative
Agent may reasonably request.  Each Grantor shall conduct a physical inventory
at least once per calendar year (and on a more frequent basis if requested by
Administrative Agent when an Event of Default exists) and periodic cycle counts
consistent with historical practices, and shall provide to Administrative Agent
a report based on each such inventory and count promptly upon completion
thereof, together with such supporting information as Administrative Agent may
request (including any Quarry Tech or other reports measuring piles of
Inventory).  Administrative Agent may participate in and observe each physical
count.
 
(b)           No Grantor shall return any Inventory to a supplier, vendor or
other Person, whether for cash, credit or otherwise, unless (i) such return is
in the ordinary course of business, (ii) no Event of Default exists or would
result therefrom, (iii) Administrative Agent is promptly notified if the
aggregate Value of all Inventory (other than replacement parts and manufacturing
supplies) returned in any month exceeds $1,000,000, and (iv) any payment
received by a Grantor for a return is promptly remitted to a lockbox for deposit
into a Dominion Account.
 
(c)           No Grantor shall acquire or accept any Inventory on consignment or
approval, and shall take all steps to assure that all Inventory is produced in
accordance with Applicable Law.  No Grantor shall sell any Inventory on
consignment or approval or any other basis under which, in each case, the
customer may return or require a Grantor to repurchase such Inventory, provided,
that the Grantors may store or consign immaterial amounts of Inventory that do
not constitute Eligible Inventory with customers who agree to pay for such
Inventory as and when they withdraw it from storage or consignment.  Each
Grantor shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
material conformity with all Applicable Law, and shall make current rent and
royalty payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located or mined.
 
4.12.       Administration of Rolling Stock
 
(a)           Each Grantor shall keep accurate and complete records of its
Rolling Stock, including kind, quantity, cost, acquisitions and dispositions
thereof, and shall submit to Administrative Agent, on such periodic basis as
Administrative Agent may reasonably request, a current schedule thereof, in form
reasonably satisfactory to Administrative Agent.  Promptly upon request, each
Grantor shall deliver to Administrative Agent evidence of its ownership or
interests in any Eligible Rolling Stock.
 
(b)           Each Grantor shall maintain its Eligible Rolling Stock in good
operating condition and repair, reasonable wear and tear excepted.

 
25

--------------------------------------------------------------------------------

 
 
4.13.       Locations of Collateral.
 
(a)           All tangible items of Collateral, other than Inventory and Rolling
Stock in transit, shall at all times be kept by the Grantors at the business
locations set forth in Schedule 2, except that the Grantors may (i) make sales
or other dispositions of Collateral in accordance with the Credit Agreement, and
(ii) move Collateral to other locations in the United States (not set forth in
Schedule 2), upon 30 days prior written notice to Administrative Agent.
 
(b)           Upon request, provide Administrative Agent with copies of all
existing agreements and future agreements between any Grantor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any material amount of Collateral may be kept or that otherwise may
possess or handle any material amount of Collateral.
 
ARTICLE V
 
RIGHTS AND POWERS OF SECURED PARTIES.
 
5.1.         Administrative Agent May Perform.  If any Grantor fails to perform
any agreement contained herein, Administrative Agent may itself perform, or
cause performance of, such agreement, and the expenses of Administrative Agent
incurred in connection therewith shall be payable by each such Grantor under
Section 5.5.
 
5.2.         Administrative Agent's Duties.  The powers conferred on
Administrative Agent hereunder are solely to protect Secured Parties' interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by Secured Parties hereunder, neither
Administrative Agent nor any other Secured Party shall have any duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders, or other matters relative to any
Collateral, whether or not Administrative Agent or any other Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which Administrative Agent accords its own
property.  Except as provided in this Section 5.2, neither Administrative Agent
nor any other Secured Party shall have any duty or liability to protect or
preserve any Collateral or to preserve rights pertaining thereto.  Nothing
contained in this Agreement shall be construed as requiring or obligating
Administrative Agent or any other Secured Party, and neither Administrative
Agent nor any other Secured Party shall be required or obligated, to (a) present
or file any claim or notice or take any action, with respect to any Collateral
or in connection therewith or (b) notify any Grantor of any decline in the value
of any Collateral.

 
26

--------------------------------------------------------------------------------

 

5.3.         Remedies.  If an Event of Default exists:
 
(a)           Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it or any other Secured Party pursuant to any Applicable Law, all the rights
and remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and also may require each Grantor to, and
each Grantor will at its expense and upon request of Administrative Agent
forthwith, assemble all or part of the Collateral as directed by Administrative
Agent and make it available to Administrative Agent at a place to be designated
by Administrative Agent which is reasonably convenient to both parties at public
or private sale, at any of Administrative Agent's offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as
Administrative Agent may deem commercially reasonable.  Each Grantor agrees
that, to the extent notice of sale shall be required by Law, ten days' notice to
each Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable
notification.  Administrative Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  Administrative Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.
 
(b)           All cash proceeds received by Administrative Agent upon any sale
of, collection of, or other realization upon, all or any part of the Collateral
shall be applied as set forth in Section 8.03 of the Credit Agreement.
 
(c)           All payments received by each Grantor under or in connection with
any Collateral shall be received in trust for the benefit of Administrative
Agent, shall be segregated from other funds of each such Grantor, and shall be
forthwith paid over to Administrative Agent in the same form as so received
(with any necessary indorsement).
 
(d)           Because of the Securities Act of 1933, as amended ("Securities
Act"), and other Laws, including without limitation state "blue sky" Laws, or
contractual restrictions or agreements, there may be legal restrictions or
limitations affecting Administrative Agent in any attempts to dispose of the
Collateral and the enforcement of rights under this Agreement.  For these
reasons, Administrative Agent is authorized by each Grantor, but not obligated,
if any Event of Default exists, to sell or otherwise dispose of any of the
Collateral at private sale, subject to an investment letter, or in any other
manner which will not require the Collateral, or any part thereof, to be
registered in accordance with the Securities Act, or any other
Law.  Administrative Agent is also hereby authorized by each Grantor, but not
obligated, to take such actions, give such notices, obtain such consents, and do
such other things as Administrative Agent may deem required or appropriate under
the Securities Act or other securities Laws or other Laws or contractual
restrictions or agreements in the event of a sale or disposition of any
Collateral.  Each Grantor understands that Administrative Agent may in its
discretion approach a restricted number of potential purchasers and that a sale
under such circumstances may yield a lower price for the Collateral than would
otherwise be obtainable if same were registered and/or sold in the open
market.  No sale so made in good faith by Administrative Agent shall be deemed
to be not "commercially reasonable" because so made.  Each Grantor agrees that
if an Event of Default exists, and Administrative Agent sells the Collateral or
any portion thereof at any private sale or sales, Administrative Agent shall
have the right to rely upon the advice and opinion of appraisers and other
Persons, which appraisers and other Persons are acceptable to Administrative
Agent, as to the best price reasonably obtainable upon such a private sale
thereof.  In the absence of bad faith or gross negligence, such reliance shall
be prima facie evidence that Administrative Agent and the other Secured Parties
handled such matter in a commercially reasonable manner under Applicable Law.
 

 
27

--------------------------------------------------------------------------------

 

(e)           After notice to Grantor, Administrative Agent and such Persons as
Administrative Agent may reasonably designate shall have the right, at Grantor's
own cost and expense, to verify under reasonable procedures, the validity,
amount, quality, quantity, value, condition, and status of, or any other matter
relating to, the Collateral (excluding, for the purposes of this clause,
Accounts as to which Administrative Agent’s rights are set forth in
Section 4.2), including, in the case of any such Collateral in the possession of
any third person, by contacting the third person possessing such Collateral for
the purpose of making such a verification.  Administrative Agent shall have the
absolute right to share any information it gains from such inspection or
verification with any Secured Party.
 
(f)           For purposes of enabling Administrative Agent to exercise rights
and remedies under this Agreement, each Grantor grants (to the extent not
otherwise prohibited by a license with respect thereto) to Administrative Agent
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor or any other Person, provided, that if the
license granted to Administrative Agent is a sublicense, each Grantor shall be
solely responsible for, and indemnify Administrative Agent against, any royalty
or other compensation payable to Grantor's licensor or other Person) to use, if
an Event of Default exists, all of Grantor's Software, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded and all related manuals.
 
(g)           For the purpose of enabling Administrative Agent to exercise
rights and remedies under this Agreement, each Grantor grants (to the extent not
otherwise prohibited by a license with respect thereto) to Administrative Agent
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor or any other Person) to use, license, or
sub-license, if an Event of Default exists, any of the Collateral consisting of
Intellectual Property and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all Software used for the use, compilation, or
printout thereof.  In connection therewith, each Grantor shall execute and
deliver a license agreement to Administrative Agent to evidence the grant of
such license.  The use of such license by Administrative Agent shall be
exercised, at the option of Administrative Agent, if an Event of Default exists;
provided that any license, sub-license, or other transaction entered into by
Administrative Agent in accordance herewith shall be binding upon each Grantor
notwithstanding any subsequent cure of an Event of Default; provided further,
Administrative Agent shall use reasonable efforts to limit the duration of each
such license or sub-license to the time period ending upon the cure of such
Event of Default in accordance with the Loan Documents.

 
28

--------------------------------------------------------------------------------

 
 
5.4.         Appointment of Receiver or Trustee.  In connection with the
exercise of Secured Parties' rights under this Agreement or any other Loan
Document, Administrative Agent may, if an Event of Default exists resulting in
the acceleration of any of the Secured Obligations or following any Loan Party's
failure to pay any of the Secured Obligations at maturity, obtain the
appointment of a receiver or trustee to assume, upon receipt of all necessary
judicial or other Governmental Authority consents or approvals, control of or
ownership of any Permits.  Such receiver or trustee shall have all rights and
powers provided to it by Law or by court order or provided to Administrative
Agent under this Agreement or any other Loan Document.  Upon the appointment of
such trustee or receiver, each Grantor shall cooperate, to the extent necessary
or appropriate, in the expeditious preparation, execution, and filing of an
application to any Governmental Authority or for consent to the transfer of
control or assignment of each Grantor's Permits to the receiver or trustee.
 
5.5.         INDEMNITY AND EXPENSES
 
(a)           EACH GRANTOR SHALL INDEMNIFY (WHICH SHALL BE PAYABLE FROM TIME TO
TIME ON DEMAND) SECURED PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, AND
LIABILITIES (INCLUDING REASONABLE ATTORNEYS' FEES) GROWING OUT OF OR RESULTING
FROM THIS AGREEMENT (INCLUDING ENFORCEMENT OF THIS AGREEMENT), EXPRESSLY
INCLUDING SUCH CLAIMS, LOSSES, OR LIABILITIES ARISING OUT OF MERE NEGLIGENCE OF
ANY SECURED PARTY, EXCEPT CLAIMS, LOSSES, OR LIABILITIES RESULTING FROM ANY
SECURED PARTY'S (i) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR (ii) BREACH IN BAD
FAITH OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT.
 
(b)           EACH GRANTOR WILL UPON DEMAND PAY TO ADMINISTRATIVE AGENT (AND
EACH SUB-AGENT THEREOF) AND THEIR RESPECTIVE RELATED PARTIES THE AMOUNT OF ANY
AND ALL REASONABLE EXPENSES, INCLUDING THE REASONABLE FEES AND EXPENSES OF ITS
COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH ADMINISTRATIVE AGENT (AND EACH
SUB-AGENT THEREOF) AND THEIR RESPECTIVE RELATED PARTIES MAY INCUR IN CONNECTION
WITH THE ADMINISTRATION OF THIS AGREEMENT.
 
(c)           EACH GRANTOR WILL UPON DEMAND PAY TO ADMINISTRATIVE AGENT (AND
EACH SUB-AGENT THEREOF), EACH OTHER SECURED PARTY AND THEIR RESPECTIVE RELATED
PARTIES THE AMOUNT OF ANY AND ALL EXPENSES, INCLUDING THE FEES AND EXPENSES OF
ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH ADMINISTRATIVE AGENT (AND EACH
SUB-AGENT THEREOF), SUCH OTHER SECURED PARTY AND THEIR RESPECTIVE RELATED
PARTIES MAY INCUR IN CONNECTION WITH (I) THE CUSTODY, PRESERVATION, USE OR
OPERATION OF, OR THE SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF
THE COLLATERAL, (II) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF ANY
SECURED PARTY HEREUNDER, OR (III) THE FAILURE BY GRANTOR TO PERFORM OR OBSERVE
ANY OF THE PROVISIONS HEREOF.

 
29

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1.         Maximum Liability. Anything in this Agreement to the contrary
notwithstanding, the obligations of each Grantor (other than Borrower) hereunder
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable Law (collectively, the "Fraudulent
Transfer Laws"), in each case after giving effect to all other liabilities of
each Grantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of each Grantor
in respect of intercompany indebtedness to other Loan Parties or Affiliates of
other Loan Parties to the extent that such indebtedness would be discharged in
an amount equal to the amount paid or property conveyed by each Grantor under
the Loan Documents) and after giving effect as assets, subject to Section 6.2,
to the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation or contribution of each Grantor
pursuant to (a) Applicable Law or (b) any agreement providing for an equitable
allocation among each Grantor and other Loan Parties of obligations arising
under the Loan Documents.
 
6.2.         Waiver of Subrogation.  No Grantor shall assert, enforce, or
otherwise exercise (a) any right of subrogation to any of the rights or Liens of
any Secured Party or any other beneficiary against any other Loan Party or any
Collateral or other security, or (b) any right of recourse, reimbursement,
contribution, indemnification, or similar right against any other Loan Party on
all or any part of the Obligations or any other Loan Party, and each Grantor
hereby waives any and all of the foregoing rights and the benefit of, and any
right to participate in, and Collateral or other security given to or for the
benefit of any Secured Party or any other beneficiary to secure payment of the
Obligations.  This Section 6.2 shall survive the termination of this Agreement,
and any satisfaction and discharge of each Grantor by virtue of any payment,
court order, or Law.
 
6.3.         Cumulative Rights.  All rights of Administrative Agent and each
other Secured Party under the Loan Documents are cumulative of each other and of
every other right which Administrative Agent and each other Secured Party may
otherwise have at Law or in equity or under any other agreement.  The exercise
of one or more rights shall not prejudice or impair the concurrent or subsequent
exercise of other rights.
 
6.4.         Amendments; Waivers.  Any term, covenant, agreement, or condition
of this Agreement may be amended, and any right under this Agreement may be
waived, if, but only if, such amendment or waiver is in writing and is signed by
Administrative Agent and, in the case of an amendment, by each Grantor.  Unless
otherwise specified in such waiver, a waiver of any right under this Agreement
shall be effective only in the specific instance and for the specific purpose
for which given.  No election not to exercise, failure to exercise or delay in
exercising any right, nor any course of dealing or performance, shall operate as
a waiver of any right of any Secured Party under this Agreement or Applicable
Law, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right of any
Secured Party under this Agreement or Applicable Law.

 
30

--------------------------------------------------------------------------------

 
 
6.5.         Continuing Security Interest.
 
(a)           This Agreement creates a continuing security interest in the
Collateral and shall (x) remain in full force and effect until the Release Date,
(y) be binding upon each Grantor, its successors and assigns, and (z) inure to
the benefit of, and be enforceable by, Administrative Agent and its successors,
transferees and assigns.  Upon the Release Date, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the granting parties and Administrative
Agent will, at Grantor's expense, execute and deliver to each Grantor or
authorize such Grantor to file such documents (including without limitation UCC
termination statements) as each such Grantor shall reasonably request to
evidence such termination and shall deliver to such Grantor any Collateral held
by or on behalf of Administrative Agent hereunder.  Each Grantor agrees that to
the extent that Administrative Agent or any other Secured Party receives any
payment or benefit and such payment or benefit, or any part thereof, is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or is required to be repaid to a trustee, receiver, or any other Person under
any Debtor Relief Law, common law or equitable cause, then to the extent of such
payment or benefit, the Obligations or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if such payment or
benefit had not been made and, further, any such repayment by Administrative
Agent or any other Secured Party, to the extent that Administrative Agent or any
other Secured Party did not directly receive a corresponding cash payment, shall
be added to and be additional Secured Obligations payable upon demand by
Administrative Agent or any other Secured Party and secured hereby, and, if the
Lien and security interest hereof shall have been released, such Lien and
security interest shall be reinstated with the same effect and priority as on
the date of execution hereof all as if no release of such Lien or security
interest had ever occurred.
 
(b)           In connection with any sale or other disposition of Collateral
permitted by the Credit Agreement, the Lien pursuant to this Agreement on such
sold or disposed of Collateral shall be automatically released.  In connection
with the sale or other disposition of Collateral permitted under the Credit
Agreement, Administrative Agent shall, upon receipt from the Borrower of a
written request for the release of such Collateral subject to such sale or other
disposition, identifying such Collateral, deliver to such Grantor, as the case
may be, such Collateral held by Administrative Agent hereunder and execute and
deliver to the relevant Grantor (at the sole cost and expense of such Grantor)
or authorize such Grantor to file all releases or other documents (including
without limitation UCC termination statements) necessary or reasonably desirable
for the release of Liens created hereby on such Collateral as such Grantor may
reasonably request.

 
31

--------------------------------------------------------------------------------

 
 
6.6.         GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND
SERVICE OF PROCESS.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE AND APPLICABLE FEDERAL LAW.
 
(b)           EACH GRANTOR, ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY,
BY ACCEPTANCE HEREOF, IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
TEXAS SITTING IN DALLAS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
NORTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
GRANTOR, ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH
GRANTOR, ADMINISTRATIVE AGENT AND EACH OTHER SECURED LENDER BY ACCEPTANCE
HEREOF, AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT, ANY OTHER
SECURED PARTY OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           EACH GRANTOR, ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY,
BY ACCEPTANCE HEREOF, IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH GRANTOR, ADMINISTRATIVE AGENT AND EACH
OTHER SECURED PARTY, BY ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 
32

--------------------------------------------------------------------------------

 
 
(d)           EACH GRANTOR, ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY,
BY ACCEPTANCE HEREOF, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF EACH GRANTOR, ADMINISTRATIVE AGENT AND EACH
OTHER SECURED PARTY, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
 
(e)           EACH GRANTOR, ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY,
BY ACCEPTANCE HEREOF,  HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH GRANTOR, ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, BY ACCEPTANCE
HEREOF,  HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
6.7.         Administrative Agent's Right to Use Agents.  Administrative Agent
may exercise its rights under this Agreement through an agent or other designee.
 
6.8.         No Interference, Compensation or Expense.  Administrative Agent may
exercise its rights under this Agreement (a) without resistance or interference
by any Grantor and (b) without payment of any rent, license fee, or compensation
of any kind to any Grantor.
 
6.9.         Waivers of Rights Inhibiting Enforcement.  Each Grantor waives
(a) any claim that, as to any part of the Collateral, a private sale, should
Administrative Agent elect so to proceed, is, in and of itself, not a
commercially reasonable method of sale for such Collateral, (b) except as
otherwise provided in this Agreement, TO THE FULLEST EXTENT NOT PROHIBITED BY
APPLICABLE LAW, NOTICE OR JUDICIAL HEARING IN CONNECTION WITH  ADMINISTRATIVE
AGENT'S DISPOSITION OF ANY OF THE COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT EACH
GRANTOR WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED
STATES OR OF ANY STATE, AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND
TERMS OF SALE OR OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF SECURED
LENDERS' RIGHTS HEREUNDER and (c) all rights of redemption, appraisement or
valuation.

 
33

--------------------------------------------------------------------------------

 
 
6.10.       Obligations Not Affected.  To the fullest extent not prohibited by
Applicable Law, the obligations of each Grantor under this Agreement shall
remain in full force and effect without regard to, and shall not be impaired or
affected by:
 
(a)           any amendment, addition, or supplement to, or restatement of any
Loan Document or any instrument delivered in connection therewith or any
assignment or transfer thereof;
 
(b)           any exercise, non-exercise, or waiver by Administrative Agent or
any other Secured Party of any right, remedy, power, or privilege under or in
respect of, or any release of any guaranty, any collateral, or the Collateral or
any part thereof provided pursuant to, this Agreement or any Loan Document;
 
(c)           any waiver, consent, extension, indulgence, or other action or
inaction in respect of this Agreement or any Loan Document or any assignment or
transfer of any thereof;
 
(d)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation, or the like of any Loan Party or any
other Person, whether or not each Grantor shall have notice or knowledge of any
of the foregoing; or
 
(e)           any other event which may give a Grantor or any other Loan Party a
defense to, or a discharge of, any of its obligations under any Loan Document.
 
6.11.       Notices and Deliveries.  All notices and other communications
provided for hereunder shall be effectuated in the manner provided for in
Section 10.02 of the Credit Agreement, provided that if a notice or
communication hereunder is to a Grantor other than the Borrower, said notice
shall be addressed to such Grantor, in care of the Borrower at the Borrower's
then current address (or facsimile number) for notice under the Credit
Agreement.
 
6.12.       Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future Laws during the term
thereof, (a) such provision shall be fully severable, this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof, and the remaining provisions hereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid, or unenforceable provisions with valid provisions the economic effect
of which comes as close as possible to that of the illegal, invalid, or
unenforceable provisions.
 
6.13.       Successors and Assigns.  All of the provisions of this Agreement
shall be binding and inure to the benefit of the parties hereto and their
respective successors and assigns (including, as to each Grantor, all Persons
who may become bound as a debtor or a new debtor to this Agreement); provided,
each Grantor may not assign any of its rights or obligations under this
Agreement, except as a result of the consummation of a transaction permitted
under Section 7.04 of the Credit Agreement.

 
34

--------------------------------------------------------------------------------

 
 
6.14.       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.
 
6.15.       Waiver.  To the extent not prohibited by Applicable Law, each
Grantor, which is a partner in any partnership in which any Pledged Partnership
Interests are being pledged hereunder, a member in any limited liability company
in which any Pledged Membership Interests are being pledged hereunder, or a
trustee, settlor or beneficiary of any trust in which Pledged Trust Interests
are being pledged hereunder, hereby agrees that any provision of any
Organization Document, the Delaware Limited Liability Company Act (as it may be
amended or restated) or any other governance document that in any manner
restricts, prohibits or provides conditions to (a) the grant of a Lien on any
interest in such partnership, limited liability company or trust, (b) any
transfer of any interest in such partnership, limited liability company or
trust, (c) any change in management or control of such partnership, limited
liability company or trust, or (d) any other exercise by Administrative Agent of
any rights pursuant to this Agreement, any other Loan Document or Law shall not
apply to (i) the grant of any Lien hereunder, (ii) the execution, delivery and
performance of this Agreement by any such Grantor, or (iii) the foreclosure or
other realization upon any interest in any Pledged Equity
Interest.  Furthermore, each such Grantor agrees that it will not permit any
amendment to or restatement of any Organization Document or any other governance
document in any manner to adversely affect Administrative Agent's ability to
foreclose on any Pledged Equity Interest or which conflicts with the provisions
of this Section 6.15 without the prior written consent of Administrative Agent.
 
6.16.       ENTIRE AGREEMENT.  THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
6.17.       Existing Security Agreement.  The Existing Security Agreement is
hereby amended and restated in its entirety by this Agreement, and all Liens in
the Collateral created by the Existing Security Agreement are automatically
continued.
 
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.


 
35

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.
 
GRANTORS:
 
TEXAS INDUSTRIES, INC.
   
By:
/s/ Sharon Ellis
Name:  
Sharon Ellis
Title:
Treasurer
   
BROOKHOLLOW CORPORATION
BROOK HOLLOW PROPERTIES, INC.
BROOKHOLLOW OF ALEXANDRIA, INC.
BROOKHOLLOW OF VIRGINIA, INC.
SOUTHWESTERN FINANCIAL CORPORATION
CREOLE CORPORATION
PARTIN LIMESTONE PRODUCTS, INC.
RIVERSIDE CEMENT HOLDINGS COMPANY
TXI AVIATION, INC.
TXI CEMENT COMPANY
TXI RIVERSIDE INC.
TXI TRANSPORTATION COMPANY
TXI CALIFORNIA INC.
PACIFIC CUSTOM MATERIALS, INC.
TXI POWER COMPANY
TEXAS INDUSTRIES HOLDINGS, LLC
TEXAS INDUSTRIES TRUST
TXI LLC
TXI OPERATING TRUST
 
By:
/s/ Sharon Ellis
Name:
Sharon Ellis
Title:
Treasurer


 
 

--------------------------------------------------------------------------------

 


RIVERSIDE CEMENT COMPANY
 
By:
/s/ Sharon Ellis
Name:  
Sharon Ellis
Title:
Treasurer
   
TXI OPERATIONS, LP
 
By:
TXI Operating Trust, its General Partner
   
By:
/s/ Sharon Ellis                                           
Name:  
Sharon Ellis
Title:
Treasurer


 
 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative Agent
 
By:
/s/ Joy L. Bartholomew
Name:  
Joy L. Bartholomew
Title:
Senior Vice President


 
 

--------------------------------------------------------------------------------

 